DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment and Response filed with the Office on 20 January 2022, regarding the Roche Diabetes Care, Inc. application.

Claims 1-15, 17, 18 and 20-23 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 February 2022, was considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 7, 11-18, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over a published International Patent Application to Quarder, et al. (WO 2010/028708 A1; hereinafter, “Quarder”) in view of a US Patent Application Publication to Burke, et al. (US 2005/0016844 A1; hereinafter, “Burke”).

Regarding claims 1 and 18, Quarder discloses an electrochemical sensor (abstract) for electrochemically detecting at least one analyte in a sample of a body fluid, wherein the electrochemical sensor comprises:
a substrate (4) having a proximal region (p. 11, lines 14-15: "a wide head for connection") and a distal region (p.11, lines 13-14: "a narrow shaft for insertion into body tissue"), wherein the proximal region comprises at least one contact element (Figure 1, circles at the end of the electrical conductors 1a, 2a, 3a on the wide head of the substrate) for communication with a measurement device (p. 11, line 15: "an electronic system"), wherein the electrochemical sensor comprises at least one working electrode (1) located in the distal region of the substrate and at least one counter electrode (2), wherein the working electrode has a plurality of enzyme fields 5; p.11, lines 33 - p.12, line 1: "the enzyme layer 5 is not applied continuously on the conductor 1a of the working electrode 1, but rather form of individual fields that are arranged at a distance from each other"), each enzyme field comprising at least one enzyme (p.11, lines 23-24: "an enzyme layer 5 that contains immobilized enzyme molecules"), the enzyme being configured for providing a reaction with the analyte, wherein the working electrode further comprises at least one conductive trace (1a), wherein each of the enzyme fields is at least partially located on the conductive trace (see Figure 2: enzyme layers 5 upon conductive trace 1a). As to claim 18, the presence of the elements teach the method of manufacturing steps recited in the claim.
Quarder does not explicitly teach at least one of the enzyme fields extends outside one or both edge of the trace.
However, Burke discloses a reagent strip for test strips (Title), wherein is taught a reagent layer 33 extends between base substrate 12 and spacing layer 14 and indeed extends the entire width of the test strip ([0117]; [0141]; Figure 2; which reads upon the limitation, “at least one of the enzyme fields extends outside one or both edge of the trace”).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have utilized the entire-test-strip-width reagent layer coverage, as taught by Burke, in the fabrication of the electrochemical sensor disclosed by Quarder, because it would eliminate the need for exacting alignment of the reagent layer deposition.



Regarding claim 7, Quarder teaches the conductive trace comprising a first partition in the distal region (Figure 1 ; portion of conductive traces on wide head) and a second partition located in the proximal region (Figure 1 ; portion of conductive traces on narrow shaft). No copper is taught within any conductive trace by Quarder.

Regarding claim 11, Quarder teaches metallic wires and conductor paths on a substrate allows a flexible sensor to be designed that can be bent by 90 degrees and more inside the body of a patient without breaking (p. 7, lines 1-3).

Regarding claim 12, Quarder teaches the substrate may be polyester, a term that most commonly refers to a type of polymer known as polyethylene terephthalate (p. 11, line 10-11 ).

Regarding claim 13, Quarder teaches both the working electrode and counter electrode on the front side of the substrate (Figure 1 ).

Regarding claim 14, Quarder teaches a reference electrode (p. 8, lines 31-32).

Regarding claim 15, Quarder teaches the enzyme layer 5 can be in the form of a curing paste of carbon particles, a polymeric binding agent, and enzyme molecules (p. 11, lines 24-26), as well as containing metal oxide particles, preferably 

Regarding claim 17 and 20, Quarder teaches the enzyme layer 5 does not extend pas the edges of the electrode 1a (Figure 4).

Regarding claim 23, Quarder teaches the limitations of instant claim 1, as outline above. Additionally, Quarder teaches a combination with a potentiostat that is connected to the electrode system and an amplifier for amplification of measuring signals (p. 9, lines 4-5).

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Quarder in view of Burke as applied to claims 1 and 18 above, and further in view of Beaty, et al. (US 2011/0186428 A1; hereinafter, “Beaty”).

Regarding claims 2 and 21, Quarder as modified by Burke teach the limitations of instant claims 1 and 18, as outlined above.
However, neither Quarder nor Burke teach the working electrode comprises a multiplicity of conductive traces that form a grid.
However, Beaty discloses an electrode arrangement for biosensors (Title), wherein is taught an embodiment that comprises a working electrode having a main body portion 374 is comprised of a series of interconnected rows 378 and 380 to faun a grid-shaped pattern ([0065]; Figures 10 and 11).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art that using the grid-shaped working electrode taught by Beaty would be a simple substitution of the shape of working electrode, which would have predictable results (MPEP §2143 I B).

Claims 5, 6, 8, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Quarder modified by Burke as applied to claims 1 and 18 above, and further in view of a US Patent Application Publication to Bhullar, et al. (US 2005/0103624 A1; hereinafter, “Bhullar”).

Regarding claims 5, 6 and 8, Quarder as modified by Burke teaches the limitations of instant claim 1, as outline above.
Neither Quarder nor Burke does not teach a non-corrosive bonding agent between the conductive trace and the substrate.
However, Bhullar discloses an electrochemical biosensor with electrode elements (Abstract), wherein enhance adhesion of the conductive material, preferably gold, among others, using seed or ancillary layers such as chromium, nickel or titanium ([0106]).
At the time of the filing of the present application, it would have been obvious to incorporate an adhesive layer of titanium, as taught by Bhullar, with 

Regarding claim 22, Quarder as modified by Burke teaches the limitations of claim 18, as outlined above.
Neither Quarder nor Burke does not teach an enzyme layer extending outside of the trace or an insulating overlay.
However, Bhullar teaches a biosensor comprising a spacer and cover that cooperate with a base to define a sample receiving chamber ([0095]) and a reagent layer 664 that extends completely across the electrodes ([0159]; Figure 13).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have utilized the cover and reagent layer extension taught by Bhullar within the sensor taught by Quarder and Burke as this would have allow sample inlet to be smaller to exclude in vivo large macromolecules from reaching the electrodes.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Quarder in view of a Burke as applied to claim 1 above, and further in view of a US Patent to Diebold, et al. (US 5,437,999; hereinafter, “Diebold”).

Regarding claims 9 and 10, Quarder as modified by Burke teaches all the limitations of instant claim 1, as outlined above.
Neither Quarder nor Burke does not teach a solder resist.
However, Diebold discloses an electrochemical sensor, wherein a metallized thin support material 3 is supported on first insulating substrate 4, metallized thin support material 3 can be processed with a suitable solder resist to form an electrode area (Col. 4, lines 36-39).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have adapted the use of the taught solder resist of Diebold into the electrochemical sensor of Quarder, as this would allow a defined analyte area around the electrodes without loss of the sample.

Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	29 March 2022